Citation Nr: 0033322	
Decision Date: 12/21/00    Archive Date: 12/28/00	

DOCKET NO.  95-21 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970 with a period of service that was other than honorable 
from March to December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Since this time, the veteran has raised other 
claims.  These claims were fully adjudicated the by RO within 
an August 1997 rating determination.  The veteran has been 
notified of the August 1997 determination and has not 
appealed these issues.  Written argument prepared by the 
veteran's representative in July and December 2000 made no 
reference to these claims.  Accordingly, these issues are not 
before the Board at this time.  See 38 U.S.C.A. § 7105(a) 
(West 1991).  


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but  
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

On preliminary review, the Board finds that further action by 
the RO under the new legislation is required. 

Background

As noted above, the veteran served honorably in active 
service from June 1969 to December 1970.  The veteran then 
served a period of service from March 1971 to December 1971 
under less than honorable conditions.  Service personnel 
records make reference to an injury that occurred on October 
14, 1970, while the veteran was serving in Vietnam.  A May 
1971 service personnel report states that this injury (a 
truck accident) was not in the line of duty but not due to 
the veteran's own misconduct.  In an administrative decision 
dated January 1974, it was determined by the VA that this 
accident was due to the veteran's own willful misconduct and 
for this reason could not be considered to be in the "line 
of duty" within the meaning of pertinent VA regulations.  

Service medical records make no reference to PTSD or PTSD-
related symptoms.  In disciplinary proceedings dated December 
1971, the veteran admitted to the continued use of drugs, his 
"frequent incidents of a discreditable nature with both 
civil and military authorities, and his unresponsiveness to 
past rehabilitative efforts."  Extensive difficulties with 
the veteran's service were noted.  No reference is made to 
combat or combat-related stressors.  The veteran was 
discharged in December 1971.

In a November 1973 claim for VA compensation, the veteran 
made no reference to PTSD or PTSD-related symptoms.  In a 
claim for VA compensation dated September 1974, the veteran 
did indicate nerves and drug abuse due to pain from 
headaches.  Treatment records obtained at that time note a VA 
hospitalization from September to October 1974 in which a 
history was recorded that the veteran used heroin since 1970.  
No reference is made to PTSD or PTSD-related symptoms.  

In an additional claim for VA compensation dated April 1987, 
the veteran again made no reference to PTSD or PTSD-related 
symptoms.  In a May 1992 statement, the veteran noted a 
problem with alcohol and drug abuse (heroin and cocaine).  He 
also reported difficulties sleeping and sudden mood shifts 
with migraine headaches.  

In May 1992, he provided a detailed report of his service.  
Although he described events in service, he made no reference 
to the events later alleged as stressors during service, 
apart from the truck accident.  He reported problems with 
alcohol and drug (specifically heroin and cocaine) abuse and 
he referred to frequent difficulty sleeping, sudden moods 
shifts, "migraine headaches of a violent nature."

In a VA examination dated November 1992, the veteran reported 
that he was assigned as a clerk with a medical evaluation 
unit and later drove a truck.  While in Vietnam he received 
no combat wounds.  He stated he was in firefights on three 
occasions.  No details were provided.  The examiner noted 
that if the veteran had been in the medical evaluation or 
evacuation unit he would have been exposed to the casualties 
of both wounded in action and killed.  However, instead of 
referring to this stressor, the veteran described a traumatic 
incident in which he and another serviceman had gone down 
into a village to visit prostitutes.  He became involved in 
an altercation with a "papsan" who was going to shoot them.  
It is indicated that he and his friend were held for several 
hours and when they where released they were shot at in the 
truck and drove into some type of ditch, wrecking the truck 
and causing him to have a head injury of some sort.  The 
examiner noted that the veteran's information on this point 
was "vague."  The veteran was unwilling or "unable" to 
give a clear and coherent history.  It was alleged that this 
accident occurred in October 1970.  The claimant made a 
reference to seeing killing in Vietnam and having 
"flashbacks," but no details were reported.  He 
specifically said he could not "explain" his "flashbacks."

Psychiatric evaluation was noted to be "somewhat 
difficult."  Based on the veteran's history, the examiner 
assumed a mixed personality disorder with substance abuse and 
probable mild PTSD.  The veteran was also diagnosed with 
polysubstance abuse, including alcohol and heroin, a mixed 
personality disorder with paranoid, explosive, and borderline 
features, and PTSD.

In January 1994, the veteran reported his difficulties.  He 
referred apparently to an individual killed walking into a 
tail rotor, a helicopter crew killed in a crash and the truck 
accident.  

Statements have been received from one of the veteran's 
friends and his sister.  The veteran's sister noted a change 
in personality following his discharge from service.  It was 
indicated that the veteran returned from Vietnam heavily 
using drugs. 

A hearing was held before a hearing officer at the RO in 
October 1995.  The veteran noted the truck accident and 
appears to contend that this is one of his stressors.  
Nightmares and difficulty sleeping were noted.  He reported 
nightmares related to being chased by VC.  The veteran 
specifically denied going to the VA Medical Center (VAMC) for 
treatment of PTSD.  

In October 1996, the RO attempted to confirm the alleged 
stressors of the veteran.  Additional outpatient treatment 
records were also obtained by the RO.  These medical records 
fail to indicate treatment for PTSD.

In a May 1997 report, the CRUR reported that in November 1970 
four soldiers in the veteran's unit had been killed as the 
result of an aircraft accident.  A military police report 
also documented the investigation of the truck accident the 
veteran has referred to.  

In August 1997, the RO requested additional information from 
the veteran regarding a statement received by him in January 
1994 in which he described various events and situations he 
had experienced while stationed in Vietnam.  The veteran was 
asked to provide specific information about the aircraft 
crash he had mentioned, including the approximate day, month, 
and year of the aircraft crash, the specific type of 
aircraft, and the names of persons he knew who were involved 
in the aircraft crash and the total number of persons aboard 
when the plane crashed.  This information appears to have 
been elicited by the RO in order to confirm that the 
reference made by the veteran to an aircraft crash in January 
1994 was the same accident described by the CRUR in its May 
1997 report.  No response was received from the veteran 
regarding this additional request for information.

The veteran's representative submitted written argument in 
July and December 2000.

Analysis

As the record now stands, the fundamental basis for the 
denial of the claim is: (a)  alleged "stressor" events in 
service have not be verified at all; (b) the event that is 
verified (at least in part) did not occur in line of duty 
(the October 1970 truck episode); and (c) the evidence 
obtained to verify the alleged event demonstrated that the 
claimant's account was not credible (the helicopter crash).  
It appears to the Board, however, that under the new 
legislation, the RO is obligated to make additional findings 
with respect to efforts to obtain records from a Federal 
department or agency concerning the alleged stressor events.  
Specifically, the RO under the new legislation must continue 
the efforts unless "it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile" (38 U.S.C.A. § 5103A(b)(3)).  

With regard to the current record, in addition to the truck 
episode and the helicopter crash, the claimant has made 
reference to other events he apparently has advanced as 
alleged stressors.  At the VA examination in November 1992, 
there is a recorded history that he claimed he participated 
in three "firefights."  In January 1994 he referred to the 
death of an individual who allegedly walked into a rotor, and 
other deaths.  Although the veteran was clearly informed that 
he must supply specific information concerning any event 
alleged as a "stressor," no details as to these alleged 
events were provided.  The RO must determine whether there is 
any basis upon which to make further requests for evidence to 
verify these alleged "stressor" events and to determine 
when it is reasonably certain that such records do not exist 
or that further efforts to obtain those records would be 
futile.  

In this context, the Board notes that the U.S. Court of 
Appeals for Veterans Claims (Court) has held that "[f]ull 
compliance with the [statutory duty to assist] also includes 
VA assistance in obtaining relevant records from private 
physicians when [the veteran] has provided concrete data as 
to time, place, and identity."  Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  However, while the duty to assist is 
neither optional nor discretionary (See Littke v. Derwinski, 
1 Vet. App. 90, 92 (1991)), the duty is not always a one-way 
street; nor is it a "blind alley."  Olson, 3 Vet. App. at 
483.  "The VA's 'duty' is just what it states, a duty to 
assist, not a duty to prove a claim with the veteran only in 
a passive role."  Gober v. Derwinski, 2 Vet. App. 470, 472 
(1992) (citations omitted).  In this case, the Board 
emphasizes that the new legislation again specifically states 
that it is incumbent upon the claimant must provide the 
"Secretary information sufficient to locate . . . [service 
department] records."  In addition, the RO should review the 
record and determine whether any other action is required 
under the revised legislation.  Accordingly, the claim is 
returned to the RO for the following actions:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The attention of the 
RO is respectfully invited to the 
discussion above concerning development of 
records pertaining to events alleged as 
"stressors", and the determination as to 
when it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions that 
are subsequently issued also should be 
considered.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


